401 Pa. 347 (1960)
Commonwealth ex rel. Wilkins, Appellant,
v.
Banmiller.
Supreme Court of Pennsylvania.
Submitted April 29, 1960.
October 18, 1960.
*348 Before JONES, C.J., BELL, MUSMANNO, JONES, COHEN, BOK and EAGEN, JJ.
Jeddy Wilkins, appellant, in propria persona.
Charles L. Durham and Domenick Vitullo, Assistant District Attorneys, Paul M. Chalfin, First Assistant District Attorney, and Victor H. Blanc, District Attorney, for appellee.
OPINION PER CURIAM, October 18, 1960:
This is an appeal from the order of the court below dismissing without a hearing a petition for habeas corpus. The petitioner was indicted for murder at the January Sessions, 1948. On March 2, 1950, after having been apprehended in New York City and returned by appropriate proceedings to Pennsylvania, the petitioner, upon being re-arraigned before a court en banc (consisting of three judges), withdrew his plea of not guilty and plead guilty generally to the charge of murder. After hearing evidence, the court found the petitioner guilty of murder in the first degree and sentenced him to life imprisonment. No appeal was taken from the finding or the imposition of sentence.
The matters complained of herein are such as are reviewable only on appeal. Petitioner cannot, therefore, *349 now avail himself of habeas corpus as a remedy since the writ may not be used as a substitute for an appeal. Com. ex rel. Bishop v. Maroney, 399 Pa. 208, 159 A. 2d 893 (1960); Com. ex rel. Elliott v. Baldi, 373 Pa. 489, 96 A. 2d 122 (1953).
Order affirmed.